United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0850
Issued: October 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 11, 2019 appellant, through counsel, filed a timely appeal from a September 18,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). By order dated
July 20, 2020, the Board exercised its discretion and denied the request as the matter could be adequately addressed
based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 19-0850 (issued
July 20, 2020).

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.4
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation benefits, effective September 21, 2014, as he no longer had disability
causally related to the accepted January 6, 2010 employment injury; and (2) whether appellant has
met his burden of proof to establish continuing employment-related disability or residuals on or
after September 21, 2014.
FACTUAL HISTORY
On July 14, 2010 appellant, then a 33-year-old regional technician, filed a traumatic injury
claim (Form CA-1) alleging that on January 6, 2010 he experienced neck, right upper arm, and
right shoulder soreness when a flagpole hit him while in the performance of duty. OWCP accepted
his claim for intervertebral disc disorder with myelopathy, cervical region herniated disc at the
C4-5 level, and cervical radiculopathy. On May 26, 2010 appellant underwent cervical discectomy
with decompression and fusion surgery by Dr. Neal Naff, a Board-certified neurosurgeon. He
stopped work and returned to part-time limited-duty work on July 18, 2010.
On October 26, 2010 appellant stopped work again because the employing establishment
could no longer accommodate his work restrictions. OWCP paid wage-loss compensation for total
disability and placed him on the periodic rolls, effective February 13, 2011.
On November 17, 2013 appellant began work as a part-time manager for a private
company, working 15 hours per week.
On March 5, 2014 OWCP referred appellant, along with a statement of accepted facts
(SOAF),5 a copy of the case record, and a series of questions to Dr. Robert Allen Smith, a Boardcertified orthopedic surgeon, for second opinion evaluation regarding the status of his accepted
January 6, 2010 employment injury.
In a March 28, 2014 report, Dr. Smith reviewed the SOAF and the medical evidence of
record. He accurately described the January 6, 2010 employment injury and noted that appellant’s
claim had been accepted for cervical intervertebral disc disorder with myelopathy, herniated disc
at the C4-5 level, and cervical radiculopathy. Dr. Smith related that appellant was currently
working 15 to 20 hours per week and could not work for more than 2 hours at a time because he
would develop paresthetic sensation in his right thumb and index finger. Appellant also reported
3

5 U.S.C. § 8101 et seq.

4
The Board notes that on June 12, 2019 appellant filed an appeal from a March 8, 2019 nonmerit decision involving
a different issue. The Board issued a decision in that appeal on September 24, 2020. Docket No. 20-0792 (issued
September 24, 2020).
5
The SOAF noted that evidence in the file indicated that appellant participated in a flag football league and recently
completed a 5K running race.

2

that his sports activities included walking on a treadmill and playing basketball. Upon examination
of appellant’s neck, Dr. Smith observed no spasm, atrophy, trigger points, or deformity. He
reported that range of motion of the neck was quite satisfactory with 50 degrees of forward flexion,
60 degrees of extension, 40 degrees of side-bending bilaterally, and 60 degrees of rotation
bilaterally. Dr. Smith reported that appellant complained of intermittent tingling in his right thumb
and index finger, but had normal sensation and no strength deficit or abnormal reflexes on
examination.
In response to OWCP’s questions, Dr. Smith reported that the accepted condition of
herniated disc at C4-5 had resolved, because it was corrected by Dr. Naff in his May 2010 surgery.
He pointed out that there did not appear to be any functional testing with respect to appellant’s
nerve complaints following the surgery and no follow-up magnetic resonance imaging (MRI) scan
study to evaluate the spinal cord after the surgery. Dr. Smith also noted that appellant did not
show any hard neurological deficit in the right upper extremity on examination and that appellant’s
complaints of paresthesias in his right thumb were subjective. He opined: “[a]s there is no
objective confirmation that [appellant] has ongoing spinal cord edema or radiculopathy in his right
upper extremity, he would be at maximum medical improvement related to this incident and could
return to full-time regular-duty work.” Dr. Smith reported that there appeared to be a significant
discrepancy between appellant’s claim of inability to sustain activity beyond a few minutes if it
was also true that appellant engaged in a flag football league and ran 5K races. He completed a
work capacity evaluation (Form OWCP-5c) indicating that appellant could return to his usual job.
On June 30, 2014 OWCP proposed to terminate appellant’s wage-loss compensation
benefits and medical benefits because he was no longer disabled from work as a result of the
accepted January 6, 2010 employment injury. It found that the weight of medical evidence rested
with the March 28, 2014 report of Dr. Smith, who found that he was no longer totally disabled
from work due to his accepted cervical injury. OWCP afforded appellant 30 days to submit
additional evidence or argument, in writing, if he disagreed with the proposed termination.
In a July 29, 2014 response, appellant asserted that while Dr. Smith may be qualified to
evaluate work capacity regarding bone-related injuries, he was not qualified to evaluate his work
capacity related to his nerve damage. He related that Dr. Naff referred him to Dr. Marcel A.
Reischer, a Board-certified physiatrist who specialized in pain management, to have him evaluate
appellant’s nerve damage and pain management. Appellant also alleged that his participation in
the 5K and flag football tournament did not reflect the pain he experienced from working.
Appellant submitted a July 25, 2014 report by Dr. Reischer, who evaluated appellant for
complaints of persistent pain in the neck and shoulder following the January 6, 2010 work-related
injury. He reviewed appellant’s history and noted examination findings of minimal restriction in
cervical motion and symmetrical shoulder motion. Dr. Reischer also reported patchy sensory
deficits and no upper motor neuron signs. He assessed that appellant had continued neck and
shoulder pain and continued tingling and numbness in the right arm and hand. Dr. Reischer
restricted appellant from working a 40-hour workweek pending the results of an MRI scan.
In an August 6, 2014 letter, OWCP requested that Dr. Naff review a position description
for appellant’s date-of-injury position and the SOAF and provide an opinion on appellant’s ability
to return to his date-of-injury position. In an August 28, 2014 letter, Dr. Naff related that based

3

on his review of the SOAF, he did not see any medical reason for why appellant could not return
to his sedentary work for the employing establishment.
By decision dated September 10, 2014, OWCP finalized the termination of appellant’s
wage-loss compensation benefits, effective September 21, 2014.6 It found that the weight of
medical evidence rested with Dr. Smith, OWCP’s second opinion examiner, who concluded in his
March 28, 2014 report that appellant had no disability causally related to his accepted January 6,
2010 work-related injury.
On October 7, 2014 appellant requested reconsideration and submitted additional medical
evidence. He alleged that Dr. Smith and Dr. Naff’s opinion regarding appellant’s ability to work
was based on an orthopedic and neurosurgical standpoint. Appellant explained that his inability
to return to his date-of-injury job was based on permanent nerve damage and pain management.
In a September 16, 2014 letter, Dr. Naff indicated that based on a review of Dr. Smith’s
report and his knowledge of the case, he believed that appellant was at maximum surgical
improvement. He noted that there were “no neurosurgical contraindications for his return to
work.”
Appellant underwent a cervical spine MRI scan on September 17, 2014, which revealed
post-surgical changes at the C4-5 level status post anterior fusion, small left paracentral vertebral
body spurring, mild canal narrowing in canal stenosis and cord impingement, moderate bilateral
foraminal stenosis, and small broad right paracentral disc protrusion mildly flattening the right
cervical cord at C5-6.
In a September 19, 2014 report, Dr. Reischer reviewed the September 17, 2014 MRI scan,
and related appellant’s complaints of continued tingling and numbness in the right upper extremity.
Upon physical examination, he observed patchy sensory deficits and some restriction in motion.
Clonus, Babinski, and Hoffman’s tests were negative. Dr. Reischer assessed that appellant
continued with symptoms of numbness and pain in the right upper extremity. He reported that
appellant should limit his work activity as previously indicated.
In a December 5, 2014 report, Dr. Reischer indicated that electromyography (EMG) and
nerve conduction velocity (NCV) studies showed slowing bilaterally of ulnar motor conduction
across the elbow and mild slowing bilaterally of median sensory conduction through the carpal
tunnel. EMG study of the right upper extremity and cervical paraspinal were within normal limits.
Dr. Reischer reported that there was electrodiagnostic evidence of bilateral ulnar neuropathies at
the elbows and bilateral carpal tunnel syndrome and no evidence of residual cervical
radiculopathy. Regarding appellant’s work capacity, he related that appellant continued to have
persistent functional deficit in his upper extremities, but there did not appear to be any residual
radicular involvement.
In a December 16, 2014 report, Dr. Naff related appellant’s complaints of increasing pain
in his right arm since his last January 2014 visit and discussed that an EMG/NCV study had
revealed an ulnar neuropathy at the elbow and carpal tunnel syndrome. He opined that appellant’s
6

OWCP did not terminate appellant’s medical benefits as initially proposed.

4

symptoms were most consistent with the ulnar neuropathy and carpal tunnel as seen on his
EMG/NCV study. Dr. Naff reported that he did not think that appellant’s cervical spine was
contributory since the EMG/NCV study showed no evidence of radiculopathy.
By decision dated January 5, 2015, OWCP denied modification of the September 10, 2014
termination decision.
On January 4, 2016 appellant, through counsel, requested reconsideration. He argued that
Dr. Smith’s March 28, 2014 report was too speculative to establish the termination of appellant’s
wage-loss compensation benefits. Counsel asserted that Dr. Smith’s opinion was based on
information that appellant had engaged in flag football and a 5k race, and not on objective evidence
that appellant’s work-related disability had resolved. He also alleged that Dr. Smith’s opinion was
based on stale medical evidence as the most recent functional capacity examination (FCE) was
dated October 2011.
In office notes dated April 30 and May 23, 2015, Dr. Neal B. Zimmerman, a Board-certified
orthopedic surgeon, reviewed appellant’s history of injury and related that appellant continued to
have persistent radicular pain in his right upper extremity since cervical surgery. Examination of
appellant’s right upper extremity revealed equivocal Tinel’s and Phalen’s testing. In a May 23,
2015 note, Dr. Zimmerman opined that appellant did not have a peripheral compressive neuropathy
responsible for his ongoing symptoms and that these issues were more likely centrally located.
In a June 4, 2015 report, Dr. Naff noted no changes on physical examination. He opined
that the majority of appellant’s right upper extremity dysfunction was related to his previously
documented spinal cord injury, which had now been treated with decompression. Dr. Naff
explained that the injury still persisted because there was spinal cord damage prior to the surgery.
He reported that he expected the dysfunction from appellant’s spinal cord injury to be permanent.
In a January 28, 2016 letter, Dr. Naff reviewed appellant’s history and noted that appellant
had significant post-surgical changes at the C4-5 level, as noted in his September 19, 2014 report
and seen on the September 17, 2014 cervical spine MRI scan report. He related that appellant
suffered from degenerative disc disease from C2 through C7 with bilateral foramina stenosis and
explained that it was not unusual for a degenerative process to take place in the cervical spine
following an extensive surgery such as the type that appellant had. Dr. Naff opined that these
diagnoses were “consequential (or a natural progression) and caused or aggravated by the
condition necessitating the fusion at C4-5.” He also opined that appellant suffered from
dysfunction of the right upper extremity “as a result of the cervical injury of January 2010.”
Dr. Naff explained that the December 5, 2014 EMG/NCV studies demonstrated continued right
upper abnormalities attributable to appellant’s accepted cervical radiculopathy, not carpal tunnel
syndrome.
By decision dated April 1, 2016, OWCP denied modification of the January 5, 2015
decision.
On December 2, 2016 appellant, through counsel requested reconsideration. He noted that
appellant was submitting new medical evidence, which showed that he was not capable of
extensive use of his upper extremities as required to perform the job of a regional technician.

5

In a November 1, 2016 narrative report, Dr. Naff related that he concurred with the findings
of the August 26, 2016 FCE. He explained that the recent FCE findings supported his previous
position that appellant was not capable of the extensive use of his upper extremities to support his
job as a regional technician. Dr. Naff noted that this finding was consistent with the EMG/NCV
study and correlated with the findings of the cervical spine MRI scan, which demonstrated bilateral
foraminal stenosis, postcervical changes. He opined that appellant continued to suffer disability
from the accepted cervical injury, specifically, the inability to utilize his upper extremities for more
than on an occasional basis.
By decision dated January 18, 2017, OWCP denied modification of the April 1, 2016
decision.
On August 7, 2017 appellant, through counsel, requested reconsideration. He asserted that
appellant continued to suffer disability causally related to his accepted cervical radiculopathy
condition, and accordingly was unable to repetitively use his right upper extremity as required to
perform his date-of-injury job.
In a June 20, 2017 narrative report, Dr. Naff contested OWCP’s position that his August 28,
2014 office note contradicted his most recent medical opinions regarding appellant’s return to
sedentary work. He noted that his August 28, 2014 note indicated that there was no neurosurgical
contraindication for appellant’s return to work, but that he did not address whether there were
nonneurosurgical contraindications for appellant’s return to work. Dr. Naff also pointed out that
his August 28, 2014 note was provided before the December 5, 2014 EMG/NCV study.
Additionally, he reiterated that the December 5, 2014 EMG/NCV study demonstrated that
appellant still suffered from residuals of his cervical spine radiculopathy. Dr. Naff noted that he
had previously explained in his January 28, 2016 report that it was not unusual for cervical
radiculopathy to develop as part of the degenerative process after surgery. He further asserted that
the evidence of record did not indicate the extent of appellant’s participation in the recreational
activities nor the extent that appellant was using his upper extremities. Dr. Naff noted that
depending on appellant’s involvement in flag football or the 5K race, appellant could have been
using his upper extremities on a limited basis and was not performing extensive fine manipulations,
such as holding small objects or keying for an extensive period of time.
By decision dated September 18, 2018, OWCP denied modification of the January 18, 2017
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it bears the burden of proof to justify
termination or modification of benefits.7 It may not terminate compensation without establishing
either that the disability has ceased or that it is no longer related to the employment.8 OWCP’s
7

A.D., Docket No. 18-0497 (issued July 25, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).
8
A.G., Docket No. 18-0749 (issued November 7, 2018); see also I.J., 59 ECAB 408 (2008); Elsie L. Price, 54
ECAB 734 (2003).

6

burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation benefits, effective September 21, 2014.
OWCP accepted that appellant sustained intervertebral disc disorder with myelopathy and
cervical region herniated disc at the C4-5 level and cervical radiculopathy as a result of his
January 6, 2010 employment injury. By decision dated September 10, 2014, it terminated his
wage-loss compensation benefits based on the opinion of Dr. Smith, the second opinion examiner,
who concluded in a March 28, 2014 report that he was capable of returning to his date-of-injury
job.
In his report, Dr. Smith described the January 6, 2010 employment injury and noted
appellant’s accepted conditions. Upon physical examination, he observed no spasm, atrophy,
trigger points, or deformity. Dr. Smith related that although appellant complained of intermittent
tingling in his right thumb and index finger, he observed normal sensation and no strength deficit
on examination. He opined that appellant’s accepted herniated disc at C4-5 condition had resolved
because it was corrected in the May 2010 cervical surgery. Regarding the cervical radiculopathy
condition, Dr. Smith reported that appellant did not show any hard neurological deficit in the right
upper extremity on examination and that appellant’s complaints of paresthesias in his right thumb
were subjective. He opined that there was no objective evidence that appellant had ongoing spinal
cord edema or radiculopathy in his right upper extremity. Dr. Smith completed a Form OWCP-5c
indicating that appellant could return to his usual job.
The Board finds that OWCP properly accorded the weight of the medical opinion evidence
with Dr. Smith. Dr. Smith based his opinion on a proper factual and medical history and physical
examination findings and provided medical rationale for his opinion that appellant was no longer
disabled due to his accepted January 6, 2010 employment injury. He noted that examination
findings showed no neurological defects and that there was no nerve conduction testing to
demonstrate that appellant had ongoing radiculopathy. Dr. Smith opined that appellant could
return to full-time, regular-duty work. The Board finds that he provided a well-rationalized
opinion, supported by objective findings, in response to the questions posed to him regarding
appellant’s January 6, 2010 employment injury and his ability to work.10 Accordingly, OWCP
properly relied on Dr. Smith’s March 28, 2014 second opinion report in terminating appellant’s
wage-loss compensation benefits for the January 6, 2010 employment injury.11
Appellant submitted a July 25, 2014 report by Dr. Reischer, who reviewed appellant’s
history of injury and noted examination findings of minimal restriction in cervical motion,
9

R.R., Docket No. 19-0173 (issued May 2, 2019); T.P., 58 ECAB 524 (2007); Del K. Rykert, 40 ECAB 284 (1988).

10

See V.D., Docket No. 19-0979 (issued February 5, 2020).

11
See S.M., Docket No. 18-0673 (issued January 25, 2019); see also A.F., Docket No. 16-0393 (issued
June 24, 2016).

7

symmetrical shoulder motion, patchy sensory deficits, and no upper motor neuron signs. He
advised that appellant stay off of work pending the results of an MRI scan. While Dr. Reischer
opined that appellant should remain off work, he did not support his opinion of disability with
medical reasoning. The Board has held that a mere conclusion, without the necessary rationale as
to whether a period of disability is due to an accepted employment condition, is insufficient to
meet a claimant’s burden of proof.12 Thus, Dr. Reischer’s opinion is of limited probative value
and is also insufficient to create a conflict with Dr. Smith.13
Therefore, the Board finds that the medical evidence of record at the time that appellant’s
wage-loss compensation benefits were terminated failed to support continued disability from the
accepted January 6, 2010 employment injury and therefore OWCP met its burden of proof.
LEGAL PRECEDENT -- ISSUE 2
As OWCP properly terminated appellant’s wage-loss compensation benefits, the burden
shifts to her to establish continuing disability or residuals, after that date, causally related to her
accepted employment injury.14 To establish a causal relationship between the condition as well as
any attendant disability claimed and the employment injury, an employee must submit rationalized
medical evidence based on a complete medical and factual background, supporting such a causal
relationship.15 Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.16
ANALYSIS -- ISSUE 2
Appellant submitted a series of reports and letters from Dr. Naff. Initially, Dr. Naff
indicated in reports dated August 28 to December 16, 2014 that appellant was able to return to
work from a neurosurgical stand point and that appellant’s current right upper extremity symptoms
were not related to his accepted cervical injuries. In a subsequent letter dated January 28, 2016,
he related that appellant suffered from dysfunction of the right upper extremity “as a result of the
cervical injury of January 2010.” Dr. Naff explained that the December 5, 2014 EMG/NCV studies
demonstrated continued right upper extremity abnormalities attributable to the accepted cervical
radiculopathy. He indicated in a November 1, 2016 report that, appellant was unable to use his
upper extremities, for more than on an occasional basis, due to his accepted cervical injury, and
accordingly, remained disabled from work. This opinion, however, contradicts Dr. Naff’s earlier
opinion that there was no evidence of cervical radiculopathy and that appellant was able to return

12

A.T., Docket No. 19-0410 (issued August 13, 2019); E.L., Docket No. 17-1632 (issued January 3, 2018).

13

D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017).

14

See S.M., supra note 11; Manuel Gill, 52 ECAB 282 (2001).

15

C.L., Docket No. 18-1379 (issued February 3, 2019); T.M., Docket No. 08-0975 (issued February 6, 2009).

16
See C.S., Docket No. 18-0952 (issued October 23, 2018); Paul Foster, 56 ECAB 208 (2004); Jacqueline M.
Nixon-Steward, 52 ECAB 140 (2000).

8

to work. The Board has found that inconsistent and contradictory reports from the same physician
lack probative value and cannot constitute competent medical evidence.17
In his June 20, 2017 report, Dr. Naff clarified that his previous office notes were consistent
with his current opinion since his previous reports did not address whether there were
nonneurosurgical contraindications for his return to work. He noted that this opinion was provided
before the December 5, 2014 EMG/NCV study. The Board notes, however, that even in the
subsequent December 16, 2014 report, Dr. Naff related that the EMG/NCV study demonstrated
that appellant’s right arm pain and paresthesia were most consistent with ulnar neuropathy and
carpal tunnel, and not appellant’s cervical spine injury. Dr. Naff has not provided a wellrationalized explanation for why appellant’s current symptoms and inability to work are causally
related to his accepted cervical radiculopathy in light of his previous reports.18
Additionally, in letters dated January 28, 2016 and June 20, 2017, Dr. Naff diagnosed
degenerative disc disease from C2 through C7 and explained that it was part of the degenerative
process following an extensive surgery such as the type that appellant had. He also opined that
appellant suffered from dysfunction of the right upper extremity due to his January 2010 cervical
surgery. The Board, however, finds that Dr. Naff’s opinion does not contain sufficient medical
rationale to establish that appellant had continuing disability on or after September 21, 2014,
causally related to the accepted January 6, 2010 employment injury. While Dr. Naff diagnosed
additional conditions, he provided no rationale explaining how physiologically appellant
developed the additional cervical and right upper extremity conditions as a result of the accepted
January 6, 2010 employment injury.19 He only provided a conclusory opinion in which he opined
that appellant could not work, primarily due to his right upper extremity symptoms. The Board
finds, therefore, that Dr. Naff’s opinion is of limited probative value because he has not provided
medical rationale in support of his opinion on appellant’s continuing work-related disability.20
Appellant also received medical treatment from Dr. Reischer. In reports dated
September 19 and December 5, 2014, Dr. Reischer related that there was electrodiagnostic
evidence of bilateral ulnar neuropathies at the elbows and bilateral carpal tunnel syndrome, but no
evidence of residual cervical radiculopathy. He opined that appellant continued to have persistent
functional deficit in his upper extremity and recommended that appellant limit his work activity.
Although he noted appellant’s inability to work, Dr. Reischer did not provide medical reasoning
to support his opinion on disability, nor did he attribute appellant’s disability to the accepted
January 6, 2010 employment injury.21 Likewise, in reports dated May 23 and April 30, 2015,
Dr. Zimmerman also related that appellant’s most symptomatic issue appeared to be right median
nerve compression at the wrist. He also did not address the relevant issue of whether appellant
17

K.S., Docket No. 11-2071 (issued April 17, 2012); Cleona M. Simmons, 38 ECAB 814 (1987).

18

See V.H., Docket No. 18-0456 (issued August 9, 2019).

19

L.S., Docket No. 19-0959 (issued September 24, 2019).

20

See L.K., Docket No. 19-0313 (issued January 15, 2020); see also T.W., Docket No. 18-1573 (issued
July 19, 2019).
21

F.S., Docket No. 18-0098 (issued August 13, 2018); P.W., Docket No. 17-0514 (issued June 9, 2017).

9

had work-related disability on or after September 21, 2014. Accordingly, these reports are of
diminished probative value and insufficient to establish appellant’s entitlement to continued wageloss compensation benefits.22
The record also includes reports of diagnostic studies including cervical spine MRI scans.
The Board has previously held that diagnostic studies, standing alone, lack probative value as they
do not address causal relationship. For this reason, this evidence is not sufficient to meet his
burden of proof.23
The Board finds that the evidence of record lacks rationalized medical evidence sufficient
to meet appellant’s burden of proof to establish that he has continuing disability on or after
September 21, 2014 causally related to the accepted January 6, 2010 employment injury.
Appellant, therefore, has not met his burden of proof.24
On appeal counsel argues that the medical evidence of record is sufficient to establish that
appellant was unable to work due to his accepted January 6, 2016 employment injury. He asserts
that Dr. Naff adequately explained why appellant still suffered from his accepted cervical
radiculopathy condition and that appellant’s right upper extremity dysfunction was related to the
accepted spinal injury. As explained above, the Board finds that OWCP properly evaluated the
evidence of record, including Dr. Naff’s reports, and found that appellant has not met his burden
of proof to establish continuing disability on or after September 21, 2014 causally related to his
accepted January 6, 2016 employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation benefits, effective September 21, 2014, as he no longer had disability causally
related to the accepted January 6, 2010 employment injury. The Board further finds that appellant
has not met his burden of proof to establish continuing disability on or after September 21, 2014
causally related to his January 6, 2010 employment injury.

22

C.C., Docket No. 19-1062 (issued February 6, 2020).

23

G.S., Docket No. 18-1696 (issued March 26, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

24

L.K., supra note 20.

10

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

